OPINION ON APPELLANT’S MOTION FOR REHEARING
MORRISON, Judge.
Our original opinion 'is withdrawn and the following substituted therefor.
This is an extradition proceeding. The warrant of the Governor was introduced which recited that appellant was charged with the offense of fraudulent removal, concealment, or disposition of personalty as shown by affidavit, complaint, warrant of arrest and other allied papers, including the application for requisition which recited in full Sec. 504 of the California Penal Code, creating the offense with which appellant was charged.
Appellant’s contention under Art. 51.13, sec. 3, Vernon’s Ann.C.C.P., that there is no showing that “an offense was committed by appellant which is extradictable under the laws of Texas” is accordingly overruled. Ex parte Key, 164 Tex.Cr.R. 524, 301 S.W.2d 90.
Appellant’s motion for rehearing is overruled, and judgment is affirmed.